          Case 1:19-cv-10925-PAE Document 64 Filed 01/21/21 Page 1 of 1
                                                                  53rd at Third
                                                                  885 Third Avenue
                                                                  New York, New York 10022-4834
                                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                  www.lw.com

                                                                  FIRM / AFFILIATE OFFICES
                                                                  Beijing         Moscow
                                                                  Boston          Munich
                                                                  Brussels        New York
                                                                  Century City    Orange County
January 21, 2021                                                  Chicago         Paris
                                                                  Dubai           Riyadh

VIA ECF                                                           Düsseldorf      San Diego
                                                                  Frankfurt       San Francisco
                                                                  Hamburg         Seoul
Hon. Paul A. Engelmayer                                           Hong Kong       Shanghai
United States District Judge                                      Houston         Silicon Valley

Southern District of New York                                     London          Singapore
                                                                  Los Angeles     Tokyo
Thurgood Marshall United States Courthouse                        Madrid          Washington, D.C.
40 Foley Square                                                   Milan
New York, New York 10007

       Re: Holliday, as Trustee of the LB Litigation Trust v. Brown Rudnick LLP, 1:19-cv-10925
       (PAE)(SN)

Dear Judge Engelmayer,

       I am writing the Court to respectfully request that I be relieved as counsel for Defendant
Brown Rudnick LLP (“Brown Rudnick”) in the above-referenced matter. I previously appeared
and represented Brown Rudnick in this matter on behalf of Latham & Watkins LLP (“Latham &
Watkins”) along with my colleagues Christopher J. Clark, Michael S. Bosworth, and Jason R.
Burt. My last day at Latham & Watkins was January 20, 2021.

        Following my departure from Latham & Watkins, Mr. Clark, Mr. Bosworth, and Mr.
Burt will continue to serve as counsel for Defendant in this matter. Thus, my withdrawal will
have no material effect on the schedule in this matter, nor will it cause prejudice to any party. In
light of the foregoing, I respectfully request that the Court relieve the undersigned as counsel for
Defendant Brown Rudnick LLP and that the official court docket be amended to reflect this
change.

       Thank you for your attention to this request.

                                                             Respectfully submitted,

                                                             /s/ Nicholas L. McQuaid
                                                             Nicholas L. McQuaid
                                                             LATHAM & WATKINS LLP

Cc: All Counsel of Record (via ECF)
